          Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 1 of 10                    FILED
                                                                                   2020 Aug-13 AM 08:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION


 ANITA BEGGS,                              }
                                           }
       Plaintiff,                          }
                                           }
 v.                                        }    Case No.: 4:19-cv-01556-ACA
                                           }
 SOCIAL SECURITY                           }
 ADMINISTRATION,                           }
 COMMISSIONER,                             }
                                           }
       Defendant.


                            MEMORANDUM OPINION

      Plaintiff Anita Beggs appeals the Social Security Commissioner’s denial of

her claim for a period of disability insurance benefits. (Doc. 1). Based on the court’s

review of the administrative record and the parties’ briefs, the court WILL

AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      Ms. Beggs applied for a period of disability and disability insurance benefits

on December 16, 2016. (R. 143–49). Ms. Beggs’ alleged disability onset date was

December 15, 2016. (R. 10). Initially, the Social Security Administration denied

Ms. Beggs’ application. (R. 73–77). Ms. Beggs appeared with her attorney at a

hearing      before    an     Administrative       Law      Judge      (“ALJ”)      on
       Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 2 of 10




November 13, 2018.       (R. 27–55). The ALJ issued an unfavorable decision on

November 30, 2018. (R. 7–20). The Appeals Council declined Ms. Beggs’ request

for review.   (R. 1–6).      The Appeals Council’s denial of review makes the

Commissioner’s decision final and ripe for the court’s judicial review.

See 42 U.S.C § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists ‘such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.’” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quoting Winschel, 631 F.3d at 1178). The court may not

“decide the facts anew, reweigh the evidence,” or substitute its judgment for that of

the ALJ. Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must

affirm “[e]ven if the evidence preponderates against the Commissioner’s findings.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).




                                         2
        Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 3 of 10




       Despite the deferential standard for review of claims, the court must

“‘scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.’”        Henry, 802 F.3d at 1267 (quoting

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). Moreover, the court

must reverse the Commissioner’s decision if the ALJ does not apply the correct legal

standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991). The

Commissioner is charged with the duty to weigh the evidence, resolve material

conflicts in testimony, and determine the case accordingly. See Wheeler v. Heckler,

784 F.2d 1073, 1075 (11th Cir. 1986). The ALJ’s decision must be affirmed where

it is supported by substantial evidence in the record as a whole.                See

Martin v Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990); Baker o/b/o Baker v.

Sullivan, 880 F.2d 319, 321 (11th Cir. 1989).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
                                         3
       Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 4 of 10




Winschel, 631 F.3d at 1178.

      Here, the ALJ found that Ms. Beggs had severe impairments consisting of

immune deficiency disorder, obesity and degenerative joint disease. (R. 12). But

the ALJ found Ms. Beggs did not have an impairment or combination of

impairments that met or equaled a listed impairment in any listing. (Id.).

      After considering the evidence of record, the ALJ determined that Ms. Beggs

had the residual functional capacity to perform a reduced range of light work, with

             frequent climbing of ramps/stairs; no climbing of
             ladders/ropes/scaffolds; occasional balancing; frequent
             stooping, kneeling, crouching, and crawling; frequent
             bilateral overhead reaching; frequent grasping bilaterally;
             no concentrated exposure to extreme temperatures,
             wetness, humidity, vibration, fumes, odors, dusts, gases,
             poor ventilation, and other pulmonary irritants; avoid all
             exposure to hazards such as open flames, unprotected
             heights, and dangerous moving machinery; and must be
             allowed to alternately sit and stand every 30 minutes or so
             throughout the workday for the purpose of a brief postural
             change, but without leaving the workstation.

(R. 13). Relying on testimony from a vocational expert, the ALJ concluded that

through her date last insured, there were jobs existing in significant numbers in the

national economy that Ms. Beggs could perform. (R. 15). Accordingly, the ALJ

determined that Ms. Beggs was not under a disability as defined by the Social

Security Act. (R. 15).




                                         4
       Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 5 of 10




IV.   DISCUSSION

      Ms. Beggs argues that the court should reverse and remand the

Commissioner’s decision for two reasons: (1) the ALJ failed to properly articulate

good cause for according less weight to the opinions of Ms. Beggs’ treating

physician; and (2) the ALJ failed to properly evaluate the credibility of Ms. Beggs’

complaints of pain consistent with the Eleventh Circuit pain standard. (Doc. 9 at 6,

12). The court addresses each issue in turn.

      A.     Whether the ALJ Failed to Accord Proper Weight to Ms. Beggs’

Treating Physician

      Ms. Beggs first argues that the Commissioner’s decision should be reversed

because the ALJ erred by failing to accord proper weight to Ms. Beggs’ treating

physician, Dr. McLain. (Doc. 9 at 6). It is well settled that the ALJ is to articulate

his reasons for giving less weight to the opinion of a treating physician.

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). That is exactly what the

ALJ did here.

      Ms. Beggs’ initial argument is that the ALJ must give significant weight to

Dr. McLain’s opinion that she is “totally disabled.” (Doc. 9 at 6–7). This is

incorrect. The issue of whether an individual is disabled is a determination reserved

for the Commissioner. 24 C.F.R. § 404.1527. Thus, “a statement by a medical

source that [a claimant is] ‘disabled’ or ‘unable to work’ does not mean that [the


                                          5
        Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 6 of 10




ALJ] will determine that [the claimant is] disabled.”           Id.   Accordingly, the

Commissioner does “not give any special significance to the source of an opinion on

[this] issue[].” 24 C.F.R. § 404.1527(d)(3).

      Ultimately, the ALJ gave Dr. McLain’s opinion diminished weight. (R. 14).

The ALJ explained in his denial that Dr. McLain’s opinion was not supported by Dr.

McLain’s objective examination. This court agrees. For example, Ms. Beggs

claimed that the pain from her impairments rendered her disabled. (R. 13). But

according to Dr. McLain’s medical records, Ms. Beggs typically rated her pain a

three or four out of ten and treated the pain with over the counter medication. (R.

277, 284, 303, 318, 453, 460, 486). In addition, Ms. Beggs’ sole limitation on range

of motion was at her left ankle (r. 302, 317, 459, 484), but she consistently

demonstrated a normal balance and gait (r. 276, 283, 301, 317, 435, 442, 451–452,

474, 484). Further, Dr. McLain’s records show that Ms. Beggs continuously

declined electromyography/nerve conduction testing, which Dr. McLain suggested.

(R. 444, 453, 460).

      Moreover, Dr. McLain’s opinion is not just inconsistent with the objective

medical evidence, it is inconsistent with Ms. Beggs’ activities of daily living. (R. 89).

For instance, Ms. Beggs reported that she cooks and cleans (r. 188), can walk and drive

or ride in car (r. 189), and shops for 1 – 2 hours once or twice a week (id.). Ms. Beggs




                                           6
        Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 7 of 10



is able to follow written instructions and short verbal instructions, walk ¼ of a mile,

and can go on camping trips. (R. 190–191).

      The ALJ assessed a residual functional capacity for a range of light work with

highly restrictive additional limitations, which included “allowing her to sit and

stand every 30 minutes or so throughout the workday for the purpose of a brief

postural change, but without leaving the workstation.” (R. 14). There is nothing in

Dr. McLain’s records that supports more, or different, limitations be considered in

making the assessment. Applying that assessment to the work force, the Vocational

Expert testified that Ms. Beggs could still perform her past sedentary work as a

receptionist and bookkeeper. (R. 52–53).

      Because good cause existed for discounting Dr. McLain’s opinion, substantial

evidence supports the ALJ’s decision to give the opinion diminished weight. See

Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 822 (11th Cir. 2015) (“We will

not second guess the ALJ about the weight assigned the treating physician’s opinion

deserves so long as he articulates a special justification for it.”); Crawford, 363 F.3d

at 1159-61 (finding that substantial evidence supported the ALJ’s decision to

discredit the opinions of the claimant’s treating physicians where those physicians’

opinions regarding the claimant’s disability were inconsistent with the physicians’

treatment notes and unsupported by the medical evidence).




                                           7
       Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 8 of 10




      B.     Whether Substantial Evidence Supports the ALJ’s Subjective

Complaint Finding

      The ALJ is tasked with deciding whether a claimant’s subjective complaints

are consistent with the evidence of record. Mitchell v. Comm’r, Soc. Sec. Admin.,

771 F.3d 780, 782 (11th Cir. 2014). Under Eleventh Circuit precedent, a claimant

attempting to establish disability through testimony of pain or other subjective

symptoms must show evidence of an underlying medical condition and either

(1) “objective medical evidence that confirms the severity of the alleged pain arising

from that condition” or (2) “that the objectively determined medical condition is of

such a severity that it can be reasonably expected to give rise to the alleged pain.”

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quotation marks omitted).

Here, the ALJ found that Ms. Beggs’ “medically determinable impairments could

reasonably be expected to cause some of the alleged symptoms; however, the

claimant’s statements concerning the intensity, persistence and limiting effects of

these symptoms are not entirely consistent with the medical evidence and other

evidence in the record.” (R. 14). Ms. Beggs contends that the ALJ did not properly

assess her credibility consistent with the regulations. (Doc. 9 at 12).

      Ms. Beggs’ argument fails for two reasons. First, Ms. Beggs argues that the

ALJ failed to consider her complete medical history when making his determination.

(Doc. 9 at 14). In support of this contention, Ms. Beggs argues that the ALJ cites


                                          8
       Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 9 of 10




only to her 2017 degenerative joint disease diagnoses. (Doc. 9 at 14). However, the

ALJ explicitly stated that he considered the entire medical record when making his

findings. (R. 14). Second, as discussed above, the objective findings contained in

the medical records did not confirm the alleged severity of pain.

      Importantly, and despite Ms. Beggs’ argument to the contrary, the ALJ’s

residual functional capacity assessment specifically credits a number of Ms. Beggs’

subjective pain complaints. For example, the ALJ limited her to a reduced range of

light work after she testified she could not work because she was unable to perform

her past restaurant duties. (R. 13, 38, 49). According to the Vocational Expert,

Ms. Beggs’ past restaurant work constitutes medium work. (R. 49). The ALJ

accepted Ms. Beggs’ testimony that she could not perform the work and assessed

her residual functional capacity at a reduced range of light work.           (R. 13).

Additionally, Ms. Beggs testified that she had to alternate between sitting and

standing every 30 minutes. (R. 45). The ALJ accepted that subjective complaint

and specified in his assessment that she “must be allowed to alternately sit and stand

every 30 minutes or so throughout the workday” (R. 13). The ALJ also adopted

Ms. Beggs’ assessment of her lifting and walking limitations by limiting her to

sedentary work. (R. 15).

      The record shows that the ALJ considered Ms. Beggs’ condition as a whole

when making his determination that her subjective reports about the intensity,


                                          9
       Case 4:19-cv-01556-ACA Document 13 Filed 08/13/20 Page 10 of 10




persistence, and limiting effect of her pain was not consistent with the medical

evidence.    Accordingly, substantial evidence supports the ALJ’s credibility

determination and his application of the pain standard.

V.    CONCLUSION

      For the reasons explained above, the court concludes that the Commissioner’s

decision is supported by substantial evidence, and the Commissioner applied proper

legal standards in reaching the determination. Therefore, the court AFFIRMS the

Commissioner’s final decision. The court will enter a separate order consistent with

this memorandum opinion.

      DONE and ORDERED this August 13, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                        10
